TayloR, J.
It will be seen from the evidence as above stated, that no attempt was made on the part of the defendant to justify the board in closing the school and discharging the plaintiff before the end of his employment. 'We think the school hoard, in the absence of any express direction to the contrary made by the district at a district meeting, have the power to close the school and discharge the teacher for just cause. "When they undertake to close the school and discharge a teacher lawfully employed, they are acting within the scope of their authority, and the district becomes liable for their acts. Unless the discharge of the teacher be justified by proof of the fact that he is not properly performing his contract on *558Ills part, the district becomes liable to the teacher for suck damage as he may sustain by such discharge in the loss of wages for the residue of his term. Tripp v. School District No. 3, Town of Utica, 50 Wis., 651.
On the part of the learned counsel for the respondent it is urged, that the plaintiff did not show any contract made by the defendant. We think this objection is not well taken. The plaintiff gave in evidence the written contract as the contract of the defendant district, without any objection made on the partof said district. He then states, without objection, that he taught the school of the defendant district under that contract, and that the school board of the defendant district paid him for the time he taught, at tire rate of $35 per month, the rate fixed in the contract, refused to let him finish the term for which he was employed, and closed the school against his protest and wish, and refused to let him teach the remainder of the term. In the absence of any objection to this evidence, and any proof to the contrary, we think it must be held that the school the plaintiff says he taught under the contract, was the school of Joint School District No. 16 of the towns of Caledonia and Mt. Pleasant, the defendant in the action; that the board which discharged him was the board of the defendant district; and that such board at least recognized the contract as the contract of the defendant district, by paying the plaintiff for the time he taught according to the terms thereof. In addition, if we consider the fact that the third answer of the defendant substantially admits that the plaintiff was employed to teach the school of said joint school district No. 16, and that the board of said district discharged him as he alleges in his complaint, and justifies such discharge by alleging that the plaintiff was careless, negligent and unskilful in the conduct and management thereof, and that on account of such cai*elessness, etc., the school became deteriorated, and that it was necessary to close the same, it must be held as *559. proved ’ in the case, that the contract was the contract of the defendant district, although the district named in the contract is described as “District No. 16,” instead of “ Joint School District No. 16 of the towns of Caledonia and Mt. Pleasant.” If there had been any denial that the contract given in evidence was in fact the contract of the defendant district, it would have been competent, without violating any rule of evidence, for the plaintiff to have shown by parol that “School District No. 16,” mentioned in the contract, was in fact the defendant in this action.
"We are also of the opinion that as the contract shows it was signed by the two persons who at the time of the trial, only a few months after it was made and before the annual meeting for the election of district officers, were then two of the district board, they must be presumed to have been such officers at the time the contract was made. The contract being signed by two of the board, is, we think, prima facie evidence that it was made by the board. The presumption must be that they acted rightly; and if it be alleged that they acted without consulting the other member of the board, such fact should be made to appear by affirmative evidence on the part of those alleging it. See State ex rel. Evans v. James, 4 Wis., 408.
It is also objected that there is no proof that the district board discharged the plaintiff. The only reply necessary to be made to this objection is, that the plaintiff testifies that the board did discharge him and refused to let him continue his employment. This evidence was permitted to be given without objection. And in addition he swears that two of the board, the clerk and treasurer, did discharge him, and that the other, the director, was in favor of his continuing the school. "We are very clear that the evidence on the part of the plaintiff was sufficient to show a refusal by the board, as such, to permit him to teach the time for which he was employed.
Upon the nneontradicted evidence the plaintiff was entitled to recover, and the verdict for the defendant is wholly unsup*560ported by any evidence in the case, and the circuit court should have reversed the same.
By the Gowrt.— The judgment of the circuit court is reversed, and the cause remanded with directions to the circuit court to reverse the judgment of the justice.